MEMORANDUM **
Edward Michael O’Brien appeals pro se from the district court’s order dismissing for failure to prosecute his action against various financial institutions. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.2001), and we affirm.
O’Brien contends the district court abused its discretion by dismissing his action for failure to prosecute. This contention is unpersuasive because O’Brien did not establish that he served process on any defendant within 120 days of filing his complaint. See Fed.R.Civ.P. 4(m) (providing a plaintiff with 120 days to serve process); see also Fed.R.Civ.P. 4(h)(1) (describing the manner of effecting proper service upon a corporation).
O’Brien’s remaining contentions are also unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.